                   IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

MARILYN B. NATASHA SATTERWHITE,                   )
                                                  )
     Petitioner,                                  )
                                                  )
v.                                                ) CIV. A. NO. 17-0303-JB-MU
                                                  )
DEIDRA WRIGHT,                                    )
                                                  )
     Respondent.                                  )

                                        JUDGMENT

        In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that Petitioner’s rights were not violated in this cause and

that her Petition for Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2254 (Doc. 1) is

DENIED. Petitioner is not entitled to a certificate of appealability and, therefore, she is

not entitled to appeal in forma pauperis.

        DONE this 9th day of May, 2019.




                                    s/JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE
